DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the amendment filed April 13, 2022.  
Claims 1-17 and 21 are currently pending and have been examined.
Claims 18-20 have been canceled by applicant. 
This action is made FINAL.
The examiner would like to note that this application is being handled by examiner Christine Huynh.

Response to Amendment
The amendment filed April 13, 2022 has been entered. Claims 1-17 and 21 are currently pending in the application. Applicant’s amendments to the Drawings, Specifications, and Claims have overcome the 112(f) interpretation and each and every objection set forth in the Non-Final Office Action mailed October 29, 2021. 

Response to Arguments
With respect to the 35 U.S.C. 112 (a) and (b) rejection, Applicant’s amendment has been fully considered but they are not persuasive. Applicant has amended the term “communication unit” to “communicator”, which overcome the 112(f) interpretation. However, the term “communicator” is not used in the specification or drawings, so there is no indication to what it is referring to.  Therefore, the claims are still rejected under 35 U.S.C. 112 (a) and (b). See detailed rejection below. 
Applicant’s arguments filed October 29, 2021 have been fully considered but they are not persuasive. With respect to the 35 U.S.C. 101 rejection, applicants argue in page 10 that the amendments have overcome the 101. Specifically, the Applicant argues that “amended claim 1 is directed to the tangible, practical application of searching for a potential follow vehicle that coincides with at least part of a moving path of the vehicle within a predetermined range whose size varies based on a speed of the vehicle”. The examiner respectfully disagrees because the amended language is still directed to a mental process. Claim 1 recites the limitation of “search for a potential follow vehicle” and “search for a potential follow vehicle that coincides with at least part of the moving path of the vehicle”. These steps fall into the mental processes grouping of abstract ideas as these limitations, as these limitations could be done mentally for example using a pen and paper with paths and vehicles displayed and mentally searching and choosing vehicles that are on the same path. These limitations are a process that, under broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. Other than reciting “a processor” and a “communication unit”, nothing in “search for a potential follow vehicle” precludes the idea from practically being performed in the human mind. The “a communicator configured to perform communication with vehicles” and “transmit a message” of claim 1 is insignificant extra-solution activity as it is merely data transmission. The limitations regarding the size of the predetermined range based on the speed of the vehicle further define the abstract idea of claim 1. Therefore, the claims as amended are still directed to a 101 abstract idea. Accordingly, the 35 U.S.C. 101 rejection is maintained. See detailed rejection below.
With respect to the 35 U.S.C. 102 rejection, Applicant’s amendment has overcome the previous rejection. The previous 35 U.S.C. 102 rejection is withdrawn. However, upon further search and consideration, the amended and added claims 1-17 and 21 are rejected under 35 U.S.C. 103. Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See detailed rejection below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 and 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term “communicator” is new matter because the specification fails to describe the claimed invention in sufficient detail to establish that the inventor or joint inventor(s) had possession of the claimed invention as of the application's filing date.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims recite a “communicator”, but the specification fails to describe the claimed invention in sufficient detail to establish that the inventor or joint inventor(s) had possession of the claimed invention as of the application's filing date.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-17 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 1-17 and 21: 
Claims 1-17 and 21 are directed to a vehicle control device for controlling a vehicle which are/is one of the statutory categories of invention. (Step 1: YES)
The Examiner has identified claim 1 as the claim that represents the claimed invention for analysis. Claim 1 recites the limitations of “search for a potential follow vehicle” and “search for a potential follow vehicle that coincides with at least part of the moving path of the vehicle”. These steps fall into the mental processes grouping of abstract ideas as “search for a potential follow vehicle” could be done mentally for example using a pen and paper with paths and vehicles displayed and mentally searching and choosing vehicles that are on the same path. These limitations are a process that, under broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components.
With respect to claim 1, other than reciting “a processor” and a “communication unit”, nothing in “search for a potential follow vehicle” precludes the idea from practically being performed in the human mind. The recitation of generic components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. Claim 1 recites “a processor configured to search for a potential follow vehicle”, which is a generic part being applied to the recited abstract limitations. The “a communication unit configured to perform communication with vehicles” and “transmit a message” of claim 1 is insignificant extra-solution activity as it is merely data transmission. The hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic component or it is merely insignificant extra solution activity as it is only gathering data. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim 1 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant’s specification para. [0182] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d), as well as MPEP 2106.05(g), if applicable. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Thus, claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims further define the abstract idea that is present in their respective independent claim 1 thus correspond to mental process and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, claims 1-17 and 21 are not patent-eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8-9, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mudalige (US 20100256852 A1) in view of Sakagami et al. (JPH10147197A). 
Regarding claims 1-2, 8-9, and 21: 
With respect to claim 1, Mudalige teaches: 
a communicator configured to perform communication with vehicles positioned within a predetermined range; (“host vehicle 10 receives signals from remote wireless communications system 50 and remote satellite system 60” [0054], “V2V communication is required to allow definition of desired but desirable ranges within the platoon” [0122], “V2V communication in the disclosed system is advantageous over known systems in that the communications between the vehicles can be limited to simple terms, describing ranges and relationships between the vehicles.” [0130])
a processor configured to search for a potential follow vehicle in which at least part of a moving path of the vehicle coincide with each other, and to transmit a message to the potential follow vehicle via the communicator so that the vehicle and the potential follow vehicle are set as one group in response to the search for the potential follow vehicle; (“Forming and managing platoons can be entirely automatic, with the occupant never selecting a platoon, and a computerized management program searching for acceptable platoons to join or platoon members to invite in transit to a common travel plan. Vehicles can communicate directly with other vehicles on a roadway to search for likely platoon options.” [0127], “If a potential Leader Vehicle receives an advertisement from a potential Follower Vehicle, and that potential Follower Vehicle does not indicate a higher level of leadership ambition, and other conditions do not inhibit it, the Leader Vehicle will transmit a "Create Formation" message. All potential Follower Vehicles may then respond with an "Accept Formation" message. If at least one potential Follower Vehicle responds with the "Accept Formation" message, the potential Leader Vehicle takes the leadership role and begins serving as the Leader Vehicle for the new formation. The potential Follower Vehicles may begin requesting to join the formation as defined below.” [0084])
wherein the processor is further configured to search for the potential follow vehicle that coincides with at least part of the moving path of the vehicle within the predetermined range based on a road on which the vehicle is driving; (“an operator could search for a group of potentially unknown persons traveling along a similar route and suggest formation of a platoon” [0126], “Forming and managing platoons can be entirely automatic, with the occupant never selecting a platoon, and a computerized management program searching for acceptable platoons to join or platoon members to invite in transit to a common travel plan. Vehicles can communicate directly with other vehicles on a roadway to search for likely platoon options.” [0127]) The roadway that the vehicle searches for potential follow vehicles on can be the road on which the vehicle is driving. 
Mudalige does not teach, but Sakagami teaches: 
wherein a size of the predetermined range varies based on a speed of the vehicle; (“the search range adjustment means detects a traveling speed of the vehicle lies in the adjusted search range in accordance with the traveling speed.” [0014]) 
wherein, based on the speed of the vehicle being within a first range, the predetermined range is set to a first size; (“Exploration wave transmitted from the transmitting device is that is determined relative to the orientation of the vehicle in addition because the sending made to have a predetermined beam width” [0005]) 
wherein, based on the speed of the vehicle being within a second range faster than the first range, the predetermined range is set to a second size smaller than the first size; (“if the running speed of the case and vehicle-to-vehicle distance is long of a forward traveling vehicle that becomes an obstacle is fast, the exploration range by narrowing the swing width of the transmission means by exploration range adjustment means scanning means narrowing” [0009], “in the case the running speed of the case and the vehicle inter-vehicle distance is short between the front running vehicle is slow, search range adjustment means exploration by widening the beam width of the search wave transmitted from the transmitting unit by the beam width changing means range the spread, also rely on the exploration wave around the obstacle, not only front running vehicle, the receiving means receives the reflected wave from the vehicle and the surrounding obstacles, it is possible to detect the front running vehicle and the surrounding obstacles.” [0011]) Which shows that  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Mudalige’s platoon vehicle control method with Sakagami’s detection range “by sequentially repeating the narrow θn and wide θw the swing width of the search wave T, by checking the position of the front running vehicle and surrounding obstacles is detected each time an obstacle whether it is stationary object (parked), and the like change in the traveling lane of the vehicle running ahead can be easily detected, by using the automatic speed control or automatic stop control, etc., a more safe driving conditions it can be realized” See Sakagami [0082].

With respect to claim 2, Mudalige and Sakagami, as shown in the rejection above, disclose the limitations of claim 1. 
Mudalige in combination with Sakagami teach a platoon vehicle control method of claim 1. Mudalige further teaches wherein when the potential follow vehicle is in plural, the processor assigns a priority order to each of the plurality of potential follow vehicles, and sets the group based on the priority order; (“The positions may be ranked in prominence, starting with the leader position (position #0, highest prominence), then position #1 (highest follower prominence), position #2, and so on for all defined positions. Generally, the higher prominence positions will be nearer to the Leader Vehicle, although special formations may use different approaches. Higher prominence positions will tend to be assigned to participants before lower prominence ones to keep the formation as compact as possible or to achieve other objectives.” [0080]) 

With respect to claim 8, Mudalige and Sakagami, as shown in the rejection above, disclose the limitations of claim 1. 
Mudalige in combination with Sakagami teach a platoon vehicle control method of claim 1. Mudalige further teaches wherein the processor receives another vehicle information including at least one of a destination and an expected moving path of each vehicle from the vehicles positioned in the predetermined range via the communication unit, and searches for the potential follow vehicle that coincides with the at least part based on the another vehicle information; (“The leadership role can be either or a combination of autonomous vehicle systems and a human operator that is qualified, capable, and willing to lead potentially many Follower Vehicles along a path. At any point in time, there may be a defined navigation destination” [0081], “Forming and managing platoons can be entirely automatic, with the occupant never selecting a platoon, and a computerized management program searching for acceptable platoons to join or platoon members to invite in transit to a common travel plan. Vehicles can communicate directly with other vehicles on a roadway to search for likely platoon options.” [0127], “Vehicles utilizing V2V and V2I communication techniques are necessarily highly connective devices… an operator could search for a group of potentially unknown persons traveling along a similar route and suggest formation of a platoon. Additionally, such searches for potential members of a platoon could be screened for driving preferences, for example, discriminating according to preferred vehicle speed, preferred distances between vehicles, and preferred platoon formation” [0126], “V2V communication in the disclosed system is advantageous over known systems in that the communications between the vehicles can be limited to simple terms, describing ranges and relationships between the vehicles.” [0130])

With respect to claim 9, Mudalige and Sakagami, as shown in the rejection above, disclose the limitations of claim 1. 
Mudalige in combination with Sakagami teach a platoon vehicle control method of claim 1. Mudalige further teaches wherein the processor searches for the potential follow vehicle that coincides with the at least part based on a road on which the vehicle is driving; (“an operator could search for a group of potentially unknown persons traveling along a similar route and suggest formation of a platoon” [0126], “Forming and managing platoons can be entirely automatic, with the occupant never selecting a platoon, and a computerized management program searching for acceptable platoons to join or platoon members to invite in transit to a common travel plan. Vehicles can communicate directly with other vehicles on a roadway to search for likely platoon options.” [0127]) 

With respect to claim 21, Mudalige and Sakagami, as shown in the rejection above, disclose the limitations of claim 1. 
Mudalige in combination with Sakagami teach a platoon vehicle control method of claim 1. Mudalige further teaches a shape of the predetermined range varies based on the speed of the vehicle; (“the search range adjustment means detects a traveling speed of the vehicle lies in the adjusted search range in accordance with the traveling speed.” [0014], “Exploration wave transmitted from the transmitting device is that is determined relative to the orientation of the vehicle in addition because the sending made to have a predetermined beam width” [0005]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Mudalige’s platoon vehicle control method with Punithan’s search system and Sakagami’s detection range because “by sequentially repeating the narrow θn and wide θw the swing width of the search wave T, by checking the position of the front running vehicle and surrounding obstacles is detected each time an obstacle whether it is stationary object (parked), and the like change in the traveling lane of the vehicle running ahead can be easily detected, by using the automatic speed control or automatic stop control, etc., a more safe driving conditions it can be realized” See Sakagami [0082].

Claims 3-7 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mudalige (US 20100256852 A1) in view of Sakagami et al. (JPH10147197A) in further view of Smartt et al (US 20180211546 A1).
Regarding claims 3-7, 10-11, and 14-16: 
With respect to claim 3, Mudalige and Sakagami, as shown in the rejection above, disclose the limitations of claim 2. 
Mudalige in combination with Sakagami teach a platoon vehicle control method of claim 2. Mudalige and Sakagami does not teach but Smartt teaches wherein the processor assigns a priority order to each of the plurality of potential follow vehicles based on at least one of a position, a type, a height, a length, and a speed of each potential follow vehicle; (“systems and methods for semi-automated vehicular convoying or platooning provide, among other things:… 5) an intelligent ordering of the vehicles based on several criteria” [0012], “ordering of the vehicles in the platoon matters, taking into account items such as relative locations, physical attributes of the vehicles such as braking capability, other attributes such as vehicle class and other attributes discussed earlier, and the like. A determination of ordering occurs at 2135. Any necessary ordering correction occurs at 2140, so that the lead vehicle and the following vehicle are in the proper order.” [0248]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Mudalige’s platoon vehicle control method and Sakagami’s detection range with Smartt’s priority order information in order to (“improve safety, diagnostics, analytics and fuel savings for vehicles, including but not limited to enabling at least a second vehicle to follow, safely, a first vehicle at a close distance in an automated or semi-automated manner.” See Smartt [0002]). 

With respect to claim 4, Mudalige, Sakagami, and Smartt, as shown in the rejection above, discloses the limitations of claim 3. 
The combination of Mudalige, Sakagami, and Smartt teaches a platoon vehicle control method with a system for authorization of vehicle platooning of claim 3. Mudalige further teaches wherein a group formation is determined by the priority order; (“The positions may be ranked in prominence, starting with the leader position (position #0, highest prominence), then position #1 (highest follower prominence), position #2, and so on for all defined positions. Generally, the higher prominence positions will be nearer to the Leader Vehicle, although special formations may use different approaches. Higher prominence positions will tend to be assigned to participants before lower prominence ones to keep the formation as compact as possible or to achieve other objectives.” [0080]) 

With respect to claim 5, Mudalige and Sakagami, as shown in the rejection above, disclose the limitations of claim 2. 
Mudalige in combination with Sakagami teach a platoon vehicle control method of claim 2. Mudalige and Sakagami does not teach but Smartt teaches wherein the processor performs communication via the communicator so that each potential follow vehicle is included sequentially in the group according to the priority order; (“If the vehicles are within communications range at 2105, then at 2125 the vehicles implement instructions for seeking platooning without actually engaging in platooning… now that the vehicles are in closer range, ordering of the vehicles in the platoon matters, taking into account items such as relative locations, physical attributes of the vehicles such as braking capability, other attributes such as vehicle class and other attributes discussed earlier, and the like. A determination of ordering occurs at 2135. Any necessary ordering correction occurs at 2140, so that the lead vehicle and the following vehicle are in the proper order.” [0248]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Mudalige’s platoon vehicle control method and Sakagami’s detection range with Smartt’s priority order in order to (“improve safety, diagnostics, analytics and fuel savings for vehicles, including but not limited to enabling at least a second vehicle to follow, safely, a first vehicle at a close distance in an automated or semi-automated manner.” See Smartt [0002]). 

With respect to claim 6, Mudalige and Sakagami, as shown in the rejection above, disclose the limitations of claim 1. 
Mudalige in combination with Sakagami teach a platoon vehicle control method of claim 1. Mudalige and Sakagami does not teach but Smartt teaches wherein the processor determines at least one of a time and a point at which the potential follow vehicle is to be included in the group, and transmits the at least one to the potential follow vehicle via the communicator; (“The outputs of the functions are conveyed through a communication gateway 620 to onboard system 625. The onboard system 625 receives from the NOC 601 information about vehicle pairings that the NOC has determined to have platoon potential, followed by platoon authorizations at the appropriate time, indicated at 630. (As used herein, “platoon authorization” refers to an information packet that permits formation and execution of a platoon under specifically prescribed conditions (including, for example, but not limited to platooning partner, platooning order, platooning location, time, and gap between platooning vehicles)” [0087]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Mudalige’s platoon vehicle control method and Sakagami’s detection range with Smartt’s platoon planning in order to (“improve safety, diagnostics, analytics and fuel savings for vehicles, including but not limited to enabling at least a second vehicle to follow, safely, a first vehicle at a close distance in an automated or semi-automated manner” See Smartt [0002], and a communication system that “makes decisions and suggestions either for platooning or simply for improved operation.” See Smartt [0077]). 

With respect to claim 7, Mudalige, Sakagami, and Smartt, as shown in the rejection above, discloses the limitations of claim 6. 
The combination of Mudalige, Sakagami, and Smartt teaches a platoon vehicle control method with a system for authorization of vehicle platooning of claim 6. Mudalige and Sakagami does not teach but Smartt further teaches wherein the processor determines the at least one of the time and the point at which the potential follow vehicle is to be included in the group in consideration of the moving path of the vehicle; (“…a check is made at 1215 to determine if there is at least one platoonable route, suitable for use by Vehicle A. If there is not at least one platoonable route, the process stops for the time being, as shown at 1220. However, in most instances there will be at least one platoonable route. Accordingly, at 1225 a determination will be made as to where and when it is feasible for Vehicle A to join the platoonable route. Then, at 1230, Vehicle A's route start location and time is used together with Vehicle A's expected speeds, to calculate, in the NOC or in the Vehicle Monitoring and Control System 700, minimum and maximum times for Vehicle A's arrival at specific waypoints on the identified route.” [0191]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Mudalige’s platoon vehicle control method and Sakagami’s detection range with Smartt’s platoon planning in order to (“improve safety, diagnostics, analytics and fuel savings for vehicles, including but not limited to enabling at least a second vehicle to follow, safely, a first vehicle at a close distance in an automated or semi-automated manner” See Smartt [0002], and a communication system that “makes decisions and suggestions either for platooning or simply for improved operation.” See Smartt [0077]). 

With respect to claim 10, Mudalige and Sakagami, as shown in the rejection above, disclose the limitations of claim 1. 
Mudalige in combination with Sakagami teach a platoon vehicle control method of claim 1. Mudalige and Sakagami does not teach but Smartt teaches wherein the processor generates a platooning list including an ID of each vehicle included in the group, and generates a potential follow vehicle list including IDs of each potential follow vehicle not included in the group; (“At 1310, a search of the travel forecasts stored in a database 1315 at the NOC is made to identify other stored forecasts with similar routing and timing. Based on those similar routings, a list of potential platoon partners is generated in the processor… one or more potential platooning partners will be identified, such that a “yes” results from the check at 1320. In that event, a list of potential partners is sent to Vehicle A” [0193-0194], “The onboard system 625 receives from the NOC 601 information about vehicle pairings that the NOC has determined to have platoon potential, followed by platoon authorizations at the appropriate time, indicated at 630. (As used herein, “platoon authorization” refers to an information packet that permits formation and execution of a platoon under specifically prescribed conditions (including, for example, but not limited to platooning partner, platooning order, platooning location, time, and gap between platooning vehicles).” [0087], In Figure 1C, it can be seen that a vehicle can view a display of the vehicle and vehicle information it has platooned with)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Mudalige’s platoon vehicle control method and Sakagami’s detection range with Smartt’s platoon list in order to (“improve safety, diagnostics, analytics and fuel savings for vehicles, including but not limited to enabling at least a second vehicle to follow, safely, a first vehicle at a close distance in an automated or semi-automated manner” See Smartt [0002], and “improved overall hardware operation through, among other things, communication of a number of described inputs from potential platooning vehicles.” See Smartt [0106]).

With respect to claim 11, Mudalige and Sakagami, as shown in the rejection above, disclose the limitations of claim 1. 
Mudalige in combination with Sakagami teach a platoon vehicle control method of claim 1. Mudalige and Sakagami does not teach but Smartt teaches wherein when a group request message is received from a group request vehicle, the processor determines whether to include the group request vehicle in the group according to a predetermined condition, and selectively transmits a group approval message to the group request vehicle according to the determination result; (“The process of FIG. 13 begins at 1300 with the receipt of a platoon request from Vehicle A. The request is received at a processor, located in the NOC in at least some aspects but potentially located elsewhere in other aspects” [0193], “Accordingly, at 1225 a determination will be made as to where and when it is feasible for Vehicle A to join the platoonable route.” [0191], “Vehicles A and B1 agree, in which case the process advances to 1360 where, in most cases, the NOC sends platoon approval” [0196]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Mudalige’s platoon vehicle control method and Sakagami’s detection range with Smartt’s communication system in order to (“improve safety, diagnostics, analytics and fuel savings for vehicles, including but not limited to enabling at least a second vehicle to follow, safely, a first vehicle at a close distance in an automated or semi-automated manner” See Smartt [0002], and a communication system that “makes decisions and suggestions either for platooning or simply for improved operation.” See Smartt [0077]). 

With respect to claim 14, Mudalige, Sakagami, and Smartt as shown in the rejection above, disclose the limitations of claim 11. 
Mudalige, Sakagami, and Smartt teach a platoon vehicle control method of claim 11. Mudalige further teaches wherein when the group approval message is transmitted, the processor controls the communicator so that the group request vehicle is positioned at a predetermined order in the group; (“If there is at least one available open position, the Leader Vehicle can acknowledge the join request with a "Join Granted" message and the new vehicle's assigned position. The Leader Vehicle can initiate entry of the requesting vehicle, for example, commanding the vehicle to a position wherein entry can be made in an orderly manner. In one exemplary method, a new position can be added to a formation to make room for the joining vehicle. In another exemplary method, a plurality of unused positions can be maintained by the Leader Vehicle at any given time, allowing for flexibility in vehicles changing positions or new members being added.” [0087])

With respect to claim 15, Mudalige, Sakagami, and Smartt as shown in the rejection above, disclose the limitations of claim 14. 
Mudalige, Sakagami, and Smartt teach a platoon vehicle control method of claim 14. Mudalige and Sakagami does not teach but Smartt teaches wherein the processor determines the predetermined order number based on at least one of a position, a type, a height, a length, and a speed of the group request vehicle; (“now that the vehicles are in closer range, ordering of the vehicles in the platoon matters, taking into account items such as relative locations, physical attributes of the vehicles such as braking capability, other attributes such as vehicle class and other attributes discussed earlier, and the like. A determination of ordering occurs at 2135.” [0248]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Mudalige’s platoon vehicle control method and Sakagami’s detection range with Smartt’s order information system in order to (“improve safety, diagnostics, analytics and fuel savings for vehicles, including but not limited to enabling at least a second vehicle to follow, safely, a first vehicle at a close distance in an automated or semi-automated manner” See Smartt [0002], and a communication system that “makes decisions and suggestions either for platooning or simply for improved operation.” See Smartt [0077]). 

With respect to claim 16, Mudalige, Sakagami, and Smartt as shown in the rejection above, disclose the limitations of claim 11. 
Mudalige, Sakagami, and Smartt teach a platoon vehicle control method of claim 11. Mudalige and Sakagami does not teach but Smartt teaches wherein the predetermined condition is varied depending on a road on which the vehicle is driving; (“While the benefits of platooning make it desirable to link vehicles whenever possible, not all sections of a roadway are appropriate for platooning. Thus, for long range coordination of vehicle for purposes of linking, such as shown in FIG. 14A where vehicles 1410 and 1420 may be potential platoon partners, an analysis of the roadway is required before such platooning can be authorized. For this purpose, as shown in FIG. 14B, some sections of a roadway may be designated in the NOC's database as inappropriate for linking. Such geo-fencing can exist for numerous reasons, such as road construction, traffic, traffic control, and so on.” [0198])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Mudalige’s platoon vehicle control method and Sakagami’s detection range with Smartt’s condition in order to (“improve safety, diagnostics, analytics and fuel savings for vehicles, including but not limited to enabling at least a second vehicle to follow, safely, a first vehicle at a close distance in an automated or semi-automated manner” See Smartt [0002]). 

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mudalige (US 20100256852 A1) in view Sakagami et al. (JPH10147197A), Smartt et al (US 20180211546 A1), and Punithan et al. (US 20180032086 A1).
Regarding claims 12-13:  
With respect to claim 12, Mudalige, Sakagami, and Smartt as shown in the rejection above, disclose the limitations of claim 11. 
Mudalige, Sakagami, and Smartt teach a platoon vehicle control method of claim 11. Mudalige in combination with Sakagami and Smartt does not teach but Punithan teaches wherein the processor sets at least one of a time and a point to transmit the group approval message in consideration of the moving path of the vehicle; (“The vehicle control apparatus fuses information included in the message to the object map including only sensor information collectively in consideration of a time at which the message was created and a time required for sending the message.” [0273]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Mudalige’s platoon vehicle control method, Sakagami’s detection range, and Smartt’s system for authorization of vehicle platooning, with Punithan’s message system in order to (“provide a vehicle control apparatus allowing an occupant to accurately recognize an amount of external messages received by a vehicle in which the occupant is placed” See Punithan [0018]).

With respect to claim 13, Mudalige, Sakagami, Smartt, and Punithan, as shown in the rejection above, disclose the limitations of claim 12. 
Mudalige, Sakagami, Smartt, and Punithan teach a platoon vehicle control method of claim 12. Mudalige in combination with Sakagami and Smartt does not teach but Punithan teaches wherein when a time until transmitting the group approval message remains more than a predetermined time, the processor transmits a group pending message including at least one of the time and the point to transmit the group approval message to the group request vehicle; (“The vehicle control apparatus fuses information included in the message to the object map including only sensor information collectively in consideration of a time at which the message was created and a time required for sending the message.” [0273]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Mudalige’s platoon vehicle control method, Sakagami’s detection range, and Smartt’s system for authorization of vehicle platooning, with Punithan’s message system in order to (“provide a vehicle control apparatus allowing an occupant to accurately recognize an amount of external messages received by a vehicle in which the occupant is placed” See Punithan [0018]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mudalige (US 20100256852 A1) in view of Sakagami et al. (JPH10147197A), Smartt et al (US 20180211546 A1), Punithan et al. (US 20180032086 A1), and Lauterbach et al. (US 20170230797 A1). 
Regarding claim 17: 
With respect to claim 17, Mudalige, Sakagami, and Smartt as shown in the rejection above, disclose the limitations of claim 11. 
Mudalige, Sakagami, and Smartt teach a platoon vehicle control method of claim 11. Mudalige in combination with Sakagami and Smartt does not teach but Punithan teaches wherein the processor ignores the group request message when the group request vehicle is included in a blacklist, and the processor adds the group request vehicle to the blacklist when a larger number of group request messages than a reference number are received from the group request vehicle during a reference time; (“In cases where messages received in the general driving mode is greater than a reference value, a load may occur, and the vehicle control apparatus may erroneously operate due to a malicious message generated by a hacker. Here, filtering may be basically performed by an anti-hacking algorithm, but every malicious message may not be blocked.” [0311]) 
However, the combination of Mudalige, Punithan, Sakagami, and Smartt, does not teach the limitation of blacklisting a vehicle, but Lauterbach teaches (“the privacy gateway 100 informs the network's anti-fraud system or any other similar system about the fact and drops the message. Furthermore, as indicated in step S30, the vehicle is blacklisted, the current message and all further messages and communication from and to the vehicle is blocked or dropped or ignored. The blacklisting and the resulting message blocking or dropping is performed by informing the anti-fraud system of the network 20” [0027]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Mudalige’s platoon vehicle control method, Sakagami’s detection range, and Smartt’s system for authorization of vehicle platooning with Punithan’s message system and Lauterbach’s vehicle blacklisting in order to “provide a vehicle control apparatus allowing an occupant to accurately recognize an amount of external messages received by a vehicle in which the occupant is placed” See Punithan [0018] and “improves the privacy and leads in turn to a high acceptance at the consumer.” See Lauterbach [0041]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants disclosure. 
Wang (GB 2525456 A) is pertinent because (“the controlling unit controls the plurality of sense units working or adjusting sensing range by acquiring the speed signal and the reversing signal, and the controlling unit judge driving status of predetermined sensing range to make warning signals by cooperating with the left/right turn signal and sensing signals from the plurality of sense units.” (page 3, lines 15-19), “As shown in FIG 4, each sense unit 21 senses the obstacle B within two predetermined sensing ranges A outside the two outer sides of the vehicle 50 (the two predetermined sensing ranges are set by the driver according to the speed of the vehicle 50)” (page 7, lines 7-10)) which pertains to a vehicle sensor that is dependent on the vehicle’s speed and can be used to detect other vehicles.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662             

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662